Citation Nr: 1719391	
Decision Date: 06/01/17    Archive Date: 06/14/17

DOCKET NO.  08-13 013	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUE

Entitlement to service connection for a low back disability, claimed as secondary to service-connected right knee disabilities.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R. Connally, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant in this case, had service from September 1987 to October 1992.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Nashville, Tennessee.

The Veteran testified at an April 2010 Travel Board hearing.  The hearing transcript is of record.  A December 2015 letter notified the Veteran that the Veterans Law Judge who conducted the April 2010 hearing is no longer employed at the Board and afforded the Veteran an opportunity for an additional hearing.  The December 2015 letter provided that if the Veteran did not respond within 30 days, the Board will assume that he does not want another hearing.  No response has been received to date; therefore, the Board finds that there is no hearing request pending at this time. 

Initially, in May 2010, the Board reopened service connection for a low back disability and remanded the appeal for a VA examination.  The Board remanded the appeal again in January 2014 to ensure compliance with the May 2010 remand order.  Unfortunately, the appeal was once again remanded in February 2016 for additional development to ensure compliance with the prior remand directives.  That development was completed, and the case returned to the Board for further appellate review.  In view of the repeated conflicting findings given, the Board then sought an outside medical expert opinion (OME) through the Veterans Health Administration in November 2016.  The Veteran and his representative were provided a copy of the VHA opinion and offered a period of 60 days to respond with evidence or argument.  No response was provided in further support of the Veteran's appeal.


FINDINGS OF FACT

1. The Veteran has a current diagnosis for Intervertebral Disc Syndrome (IVDS).

2. The Veteran experienced symptoms of low back pain while in service. 

3. The current diagnosis for IVDS is not related to service or the service-connected right knee disabilities.


CONCLUSION OF LAW

The criteria to establish service connection for a low back disability have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Secondary Service Connection for a Low Back Disability

The Veteran contends, exclusively, that his current diagnosis for Intervertebral Disc Syndrome (IVDS) is related to his service-connected right knee disabilities.  See April 2010 Board hearing transcript, page 5.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110, 1131 (West 2014); 38 C.F.R. § 3.303(a) (2016).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

A disability that is proximately due to or the result of a service-connected disease or injury shall be service connected.  When service connection is thus established for a secondary condition, the secondary condition shall be considered a part of the original condition.  38 C.F.R. § 3.310(a).  A claim for secondary service connection requires competent medical evidence linking the asserted secondary disorder to a service-connected disability.  See Velez v. West, 11 Vet. App. 148, 158 (1998); Wallin v. West, 11 Vet. App. 509, 512 (1998).  Where a service-connected disability aggravates a nonservice-connected condition, a veteran may be compensated on a secondary basis for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Board has thoroughly reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on his behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claims.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

The Board must assess the credibility and weight of all evidence, including the medical evidence, to determine its probative value, accounting for evidence that it finds to be persuasive or unpersuasive.  When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  Equal weight is not accorded to each piece of evidence contained in the record; not every item of evidence has the same probative value.  When there is an approximate balance in the evidence regarding the merits of an issue material to the determination of the matter, the benefit of the doubt in resolving each such issue shall be given to the claimant.  38 U.S.C.A. § 5107(b) (West 2014); 38 C.F.R. § 3.102 (2016).  The Court has held that an appellant need only demonstrate that there is an "approximate balance of positive and negative evidence" in order to prevail.  See Gilbert, 1 Vet. App. at 53.  The Court has also stated, "It is clear that to deny a claim on its merits, the evidence must preponderate against the claim."  Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert.

Facts

By way of history, an October 1990 service treatment record shows that the Veteran injured the right knee while playing football in Turkey and ruptured the right anterior cruciate ligament, resulting in lateral instability of the right knee.  He subsequently underwent surgeries of the right knee in January 1991 and March 1992.  Service treatment records do not reveal any complaints, treatment, or diagnosis of a back condition.

The Veteran was afforded a VA examination in December 1992, two months after discharge from service.  At that time, the Veteran complained of lumbar pain and had persistent tenderness at the L3 and S1 spinous processes.  He was diagnosed with low back syndrome with right sacroiliac strain.  In a January 1993 X-ray of the lumbosacral spine, the report indicated that the alignment of the lumbar spine was satisfactory in both the anterior posterior and lateral projections that there was no evidence of fracture or dislocation present, and that the lumbar intervertebral spaces were well preserved throughout.  The impression was a normal exam.  In conjunction with an earlier claim for benefits, the Veteran continued to identify complaints of back pain in 1993, which he attributed to the right knee.  

In a September 2005 VA treatment report, the Veteran complained of pain in the right knee, but denied backaches.  In June 2007, the Veteran complained of having "trouble with [the] knees, hip, and back," but no diagnosis of the back was rendered.  During the July 2007 VA examination of the right knee, the Veteran reported low back pain; however, at that time, there was no diagnosis of a back condition.  MRI results from December 2007 reported no abnormality of the lumbar spine, but noted possible lesion posterior aspect of T11.  July 2008 and May 2009 VA notations of record indicated that the Veteran has degenerative joint disease of the spine, but do not confirm when, or how, this diagnosis was given or the location of the arthritis.

The Veteran received a VA examination in February 2011.  He endorsed low back pain due to his "very antalgic gait secondary to his right knee problem."  The Veteran did not complain of any direct pain in his lumbar sacral spine, but did report discomfort that he said came from his right knee stiffness.  The examiner noted the MRI results from December 2007, but after further tests and imaging studies, she concluded that the Veteran's spine did not show any abnormalities.  The February 2011 imaging studies showed decreased lordotic curvature on lateral view and disk spaces as well as vertebral bodies that were maintained with tiny anterior osteophytes at the L1-L2, L2-L3, and L3-L4 disc spaces.  Nonetheless, the Veteran was diagnosed with a normal spine.  Accordingly, the examiner opined that the Veteran's normal spine was not related to his service-connected right knee disabilities.  The examiner noted that the Veteran "does have muscular stiffness with prolonged sitting because of his right knee, but there is no spine/joint disorder per se."

On VA examination in March 2014, the Veteran was diagnosed with IVDS.  There was a notation that the Veteran's claim file was reviewed.  The Veteran reported that his initial symptoms of pain in the lower back began in 1992 or 1993 while he was on active duty.  He stated that his low back injury occurred as a result of a progressive onset that he felt was related to the altered gait caused by his service-connected right knee disabilities.  The Veteran indicated that he was treated non-operatively, to include physical therapy and medication.  He stated that he eventually returned to full and unrestricted active duty.  The Veteran maintained that his low back symptoms completely resolved, but that there were episodic reoccurrences of such symptoms.  The Veteran reported that after his discharge from active duty, he continued to experience increasing low back pain, as well as referred lower extremity pain and loss of function.  The Veteran was treated non-operatively after service.  The examiner stated that an active duty back injury could not be verified by inspection of the Veteran's service treatment records.  

The diagnoses given were IVDS of the lumbar spine and an unremarkable thoracic spine for the Veteran's age.  Imaging studies ruled out the presence of any arthritis.  The impression for the thoracolumbar spine showed no vertebral body compression, but there was mild dextroscoliosis of the thoracic line with otherwise normal alignment.  There was no significant degenerative disc disease changes noted.  The impression of the lumbar spine showed a decreased lordotic curvature from the lateral view, but the disk spaces and vertebral bodies were maintained.  There were tiny anterior osteophytes at the L3-4, L2-3, and L1-2 disk spaces.  There was no specific abnormality of T11 that was appreciated on the lateral view of the current study.  The examiner reported that MRI lumbar images could not be retrieved at this time.  There was no other abnormality of the lumbosacral spine.  The examiner stated that the etiology of the Veteran's back complaints was best defined by the cited current summary of published literature.  The examiner then listed several paragraphs from a medical treatise referring to topics including low back pain, degenerative disc disease, awkward posture, as well as standing and walking.  

The VA examiner indicated that it had not been causally proven that the Veteran's back injury, while in service, had resulted in a permanent service-connected back disability.  The examiner stated that while a back injury occurred in service, the etiology of the Veteran's current back complaints were not supported by the current scientific literature.  The examiner opined, based on a review of the current medical literature, that it was less likely as not that the Veteran's complaints of back pain were related to the in-service back injury.  The examiner also concluded that it was less likely as not that the Veteran's current complaints of back pain were proximally related to the service-connected right knee disabilities.  The examiner stated that July 2008 and May 2009 VA notations were compatible with normal aging.  The examiner indicated that current scientific literature indicated that multifactorial causes were the probable etiology of the Veteran's back pain.  

The examiner indicated that it was less likely as not that the Veteran's complaints of back pain were proximally related to the service-connected right knee disabilities.  However, the examiner did not specifically address whether the Veteran's low back disability (diagnosed as intervertebral disc syndrome of the lumbar spine) was aggravated by his service-connected right knee disabilities.  

The same VA examiner provided addendum medical opinions in January 2015 and March 2016.  The examiner opined that it was less likely than not that the Veteran's service-connected right knee disabilities caused or aggravated the currently diagnosed intervertebral disc syndrome of the lumbar spine.  In providing a rationale, the VA examiner continued to cite the same medical literature which addressed (1) back pain and degenerative disc disease, generally, (2) awkward posture (to include squatting, kneeling, and stretching below the knee) and insufficient evidence to relate such posture to low back pain, and (3) literature which indicates that there was insufficient evidence to relate back pain to standing and walking for more than two hours per day.  However, these medical opinions do not clearly address the alleged relationship between the Veteran's claimed back disability and issues with instability and altered gait due to his service-connected right knee.

The Veteran's representative more recently provided medical treatise evidence in November 2015 that, in general, relates back pain to limping, altered gait, antalgic gait, or a center of gravity shift.  The Veteran's representative also provided links to websites that discuss the relationship between limping and back pain.  The Veteran's representative further provided the pertinent text from these websites, which included a discussion paper from the Workplace Safety and Insurance Appeals Tribunal concerning Limping and Back Pain as well as an article from the Livestrong website, which notes that limping can be the origin of back pain.  

An advisory medical opinion was obtained in January 2017 from the chief of orthopedic surgery at the Syracuse VA Medical Center.  The surgeon reviewed the Veteran's file and opined that it is less likely as not that the Veteran's back disability had its onset in service or is otherwise related to service.  This doctor noted that x-rays of the lumbar spine in January 1993 did not report any significant pathology.  The surgeon also opined that it is less likely as not that the back disability was caused by the service-connected right knee disability.  The doctor reasoned that there is "no evidence in the peer reviewed literature linking knee instability to back pain."  He then noted the Veteran's denial of backache in a September 2005 VA treatment record.  Furthermore, the orthopedic surgeon stated, "It is less likely as not that the back disability was aggravated by the service-connected right knee disability," as there is "no evidence in the literature linking knee instability to either causation or worsening of back pain."  The doctor explained that after reviewing the medical treatise evidence submitted in support of the Veteran's contention, he noted that the discussion paper (concerning Limping and Back Pain) suggests a possible biomechanical mechanism of how a long-term limp can result in increased wear and tear of disc segments.  However, the surgeon pointed out that this suggestion is "only theoretical."  The surgeon said that he "did not find any clear evidence in peer reviewed literature that links knee instability to back pain."  He further explained that the conclusion section of the discussion paper indicates that the clinical data that directly relates incidence of back pain to walking with a limp is limited and inconclusive.  The doctor did not think that the discussion paper could be considered as evidence to that effect, and that the statements made on the website are individual opinions without any merit as scientific evidence.

Analysis

To reiterate, the Veteran testified before a former Veterans Law Judge in April 2010.  Therein, the Veteran confirmed that his service connection claim for a low back disability was exclusively secondary to his service-connected right knee disabilities.  The Veteran further stated that he did not dispute that his low back claim was not a direct result of service.  See Board hearing transcript, page 5.  

The Veteran's low back disability consists only of a current diagnosis for Intervertebral Disc Syndrome (IVDS).  The Veteran has not been diagnosed with any form of spine arthritis or other "chronic disease" listed under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions of 38 C.F.R. § 3.303(b) based on "chronic" symptoms in service and "continuous" symptoms since service are not applicable to the service connection claim for IVDS of the lumbar spine, secondary to service-connected right knee disabilities.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  While previously mentioned July 2008 and May 2009 VA notations of record indicated the Veteran has degenerative joint disease of the spine, subsequent VA examinations have repeatedly confirmed that the Veteran does not have arthritis in his spine.

Nonetheless, as a low back disability is currently shown and the evidence reflects a possible in-service low back injury, the next question is whether there is a causal relationship between the current complaints and the in-service injury.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and service. 

The evidence in favor of the claim includes the Veteran's credible identification of the presence of low back pain from 1992 to 1993 at service separation and shortly after service.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge).  However, a layperson is not competent to provide evidence as to more complex medical questions and, specifically, is not competent to provide an opinion as to etiology in such cases.  See Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (concerning rheumatic fever).  Lay statements may be competent to support a claim for service connection by supporting the occurrence of lay-observable events or the presence of disability or symptoms of disability subject to lay observation.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Buchanan, 451 F.3d at 1331 (addressing lay evidence as potentially competent to support presence of disability even where not corroborated by contemporaneous medical evidence).  However, the Veteran's spine diagnosis at this time was normal.  Therefore, the Veteran's report of spine pain, without more, is not considered a competent diagnosis of a disability.  See Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999) ("pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted."); dismissed in part and vacated in part on other grounds, Sanchez-Benitez v. Principi, 239 F.3d 1356 (Fed. Cir. 2001).  In fact, the Veteran was not diagnosed with a low back disability of IVDS until many years later.  

Some medical disorders require specialized training for a determination as to diagnosis and causation; therefore, such issues are not susceptible of lay opinions on etiology, and a veteran's statements therein cannot be accepted as competent medical evidence.  See Clemons v. Shinseki, 23 Vet. App. 1, 6 (2009) (stating that it "is generally the province of medical professionals to diagnose or label a mental condition, not the claimant"); Woehlaert v. Nicholson, 21 Vet. App. 456, 462 (2007) (unlike varicose veins or a dislocated shoulder, rheumatic fever is not a condition capable of lay diagnosis); Jandreau, 492 F.3d at 1377, n. 4 ("sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer").

As a layperson, the Veteran does not have the requisite medical knowledge, training, or experience to be able to render a competent medical opinion regarding the cause of the medically complex disorder of IVDS.  See Kahana, 24 Vet. App. at 437 (recognizing ACL injury is a medically complex disorder that required a medical opinion to diagnose and to relate to service).  

IVDS is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462 (holding that rheumatic fever is not a condition capable of lay diagnosis).  The etiology of the Veteran's current low back disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran. 

Based on the above, the Board does not find the Veteran competent to provide evidence of an etiological nexus between his current low back disability and service.  As such, there is no competent evidence of record from the Veteran suggesting a causal relationship between the current low back disability and service; therefore, the Board attaches greater probative weight to the January 2017 advisory medical opinion than to the Veteran's lay statements.

Similarly, as a low back disability is currently shown and the evidence reflects a service-connected right knee disability, the next question is whether there is a causal relationship between the current complaints and the right knee.  After a review of all the evidence, both lay and medical, the Board finds that the weight of the evidence is against a finding of a nexus between the Veteran's current low back disability and the service-connected right knee disabilities.  As outlined above, the Veteran has been afforded multiple medical examinations to determine the relationship between the two conditions.  The Board carefully considered the February 2011 examination during which the Veteran described an antalgic gait secondary to the right knee and the examiner noted that there was muscular stiffness with prolonged sitting because of the right knee, the Board finds this to be less probative than the other evidence of record.  Specifically, the February 2011 examination did not conclude with a clear diagnosis of the spine.  Furthermore, the examiner did not provide any rationale for the statement that the stiffness in the back was from the right knee.  In comparison, the VA examiners in 2014, 2015, 2016 and the January 2017 advisory medical opinion reviewed the entire record, considered the specific diagnosed disability in question, and provided a full rationale for the opinions rendered including citing to radiographic and clinical examination findings along with medical treatise evidence.  

While the Board has considered the medical information submitted on behalf of the Veteran, the Board finds they are of limited probative value as the articles do not apply medical principles regarding causation or etiology to the facts of the Veteran's individual case nor is there a medical opinion of record discussing the articles in the context of the Veteran's individual situation.  See Sacks v. West, 11 Vet. App. 314 (1998); Libertine v. Brown, 9 Vet. App. 521 (1996).  

As discussed above, IVDS is a medically complex disease process because of its multiple etiologies, requires specialized testing to diagnose properly and sometimes involves symptomatology that overlaps with other disorders.  Woehlaert, 21 Vet. App. at 462.  Accordingly, to the extent to which the Veteran attempted to link the condition to his right knee, such an opinion is not competent as the Veteran's back disability is a complex medical etiological question involving internal and unseen system processes unobservable by the Veteran and he has not demonstrated he has the knowledge, training, or experience to provide such an opinion. 

The most probative evidence of record that outweighs the Veteran's claim is the advisory medical opinion from January 2017.  The Board finds this medical opinion highly probative of a negative nexus between the Veteran's current condition and service because it not only contains a clear conclusion with supporting data, but also a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 301 (2008).  The orthopedic surgeon considered the Veteran's medical history along with the medical information submitted on his behalf and adequately explained that there is no relationship between the Veteran's current low back disability and service, including his service-connected right knee disabilities.  The January 2017 medical opinion adequately accounted for the Veteran's lay statements as to the onset of symptoms, specifically addressed the Veteran's credible complaints of back pain since service, and reconciled these complaints with the ultimate conclusion.  The surgeon also addressed the inconclusiveness of the discussion paper submitted by the Veteran.  Likewise, medical evidence that is speculative, general or inconclusive in nature cannot support a claim.  Obert v. Brown, 5 Vet. App. 30, 33 (1993); see also Beausoleil v. Brown, 8 Vet. App. 459, 463 (1996); Libertine v. Brown, 9 Vet. App. 521, 523 (1996). 

Additionally, neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, No. 15-2818, 2017 U.S. App. Vet. Claims LEXIS 319, *8-9 (Vet. App. March 17, 2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).

For the reasons discussed above, the weight of the evidence, both lay and medical, demonstrates that the Veteran's current low back disability was not incurred in service, and is not secondary to the service-connected right knee disabilities.  Therefore, service connection for a low back disability must be denied.  As the preponderance of the evidence is against the claim, the benefit of the doubt doctrine is not for application, and the claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes VA's duties to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim and of the relative duties of VA and the claimant for procuring that evidence.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).

VCAA notice should be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  The RO provided a letter to the Veteran in April 2007, prior to the initial adjudication of the service connection claim on appeal.  The letter notified the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  The Veteran was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b). 

The notice requirements of the VCAA apply to all elements of a service connection claim, including: (1) veteran status; (2) existence of a disability; (3) a connection between the veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  Id. at 486.  The Veteran was provided with such notice by the April 2007 letter, including the type of evidence necessary to establish a disability rating and effective dates.

Next, VA has a duty to assist a veteran in the development of the claim.  To that end, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159; see Golz v. Shinseki, 590 F.3d 1317, 1320-21 (2010) (stating that the "duty to assist is not boundless in its scope" and "not all medical records . . . must be sought - only those that are relevant to the veteran's claim").  Here, service records have been obtained as have records of VA treatment.  Based on the foregoing, the Board finds that VA has met its duty to assist with regard to records development.

The Veteran was afforded multiple VA examinations with respect to his claim.  During the examinations, the VA examiners conducted a physical examination of the Veteran with diagnostic testing, were provided the claims file for review, took down the Veteran's history, considered the lay evidence presented, laid a factual foundation for the conclusions reached, and reached conclusions and offered opinions based on history and examination that are consistent with the record.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion has been met regarding the matter on appeal.  38 C.F.R. § 3.159(c)(4); Sickels v. Shinseki, 643 F.3d 1362 (Fed. Cir. 2011) (holding that the Board is entitled to presume the competence of a VA examiner and the adequacy of their opinion).

The Veteran appeared at a hearing before a Veterans Law Judge in April 2010.  In Bryant v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) held that 38 C.F.R. § 3.103(c)(2) essentially requires that any Veterans Law Judge who chairs a hearing fulfill two duties to comply with the above regulation.  23 Vet. App. 488 (2010).  These requirements consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Id.  During the hearing, the Veterans Law Judge did not explicitly note the elements of the claim that were lacking to support the Veteran's claim.  However, the Veteran demonstrated actual knowledge of this information and presented testimony discussing his symptoms and regarding why he believed a higher rating was warranted.  See Dalton v. Nicholson, 21 Vet. App. 23 (explaining that actual knowledge is established by statements or actions by the claimant or the claimant's representative that demonstrate an awareness of what was necessary to substantiate his or her claim).  In light of his answers, the Veteran is not shown to be prejudiced on this basis.  During the hearing, the Veterans Law Judge sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim.  Accordingly, the Veteran is not shown to be prejudiced on this basis.  Moreover, the Veteran has not asserted that VA failed to comply with 38 C.F.R. § 3.103(c)(2), nor has he identified any prejudice in the conduct of the Board hearing.  The actions by the undersigned satisfy the obligations imposed by 38 C.F.R. § 3.103.

All necessary development has been accomplished; therefore, appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  In addition to the evidence discussed above, the Veteran's statements in support of the claim are also of record.  The Board has carefully considered such statements, and concludes that no available outstanding evidence has been identified.  Additionally, the Board has reviewed the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim.  For these reasons, the Board finds that the duties to notify and assist the Veteran in the development of this claim have been met, so that no further notice or assistance to the Veteran is required to fulfill VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

As noted in the Introduction, the Board previously remanded this claim in February 2016.  The Board instructed the AOJ to obtain another VA examination and/or addendum medical opinion and then readjudicate the claim on appeal with consideration of the additional evidence associated with the claims folder.  Since that time, VA issued a supplemental statement of the case that considered the additional, new evidence.  As a result, the Board finds substantial compliance with its previous remand instructions, and has properly continued with the foregoing decision.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (noting the Board's duty to "insure [the RO's] compliance" with the terms of its remand orders).


ORDER

Service connection for a low back disability, claimed as secondary to service-connected right knee disabilities, is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


